Title: To Benjamin Franklin from Elizabeth Wright, 13 February 1777
From: Wright, Elizabeth
To: Franklin, Benjamin


Honourd Sir
Pall mall London Febuy. th 13 1777
Your known Goodness of Heart and Generosity in Releiving and Suckouring the injured or oppres’d has Emboldned me to trouble you with the Case of Mr. Plat now a Prisoner in Newgate, On a charge of High Treason Comitted in America, that thro your Means or influence his Frinds may be made acquaintd with his Situation in order that they may take some Precautions for his being acquited, or at least, that he may Receive some Remittances for his Support in His Disagreable Unhappy Confinement, which I am apprehensive will be of some Continuence, as I fear this new Act that is now passing, is made allmost on Purpose to Detain Him with Several Others Nearly in the same Situation, Without Bail or Tryall as Prisoners of Warr, to be Confined in the Severeest Maner, in Goals, or Dungeons, as Criminals and God only knows where it may End, Perhaps Hang’d. Wee was intimately Acquainted with Mr. Plat in New York of Which Place He is A Native. His Father was A Merchant There a Man of Fortune and unspotted Reputation and He Himself is a very Amiable young Man, and A Credit to His Country. His Uncle of the same Name, no Doubt Sir, you are Acquainted with, As He is One of the Members of the Congress. About 3 years Ago Mr. Plats Father setled Him in Georgia at His own Request, where he Purchased 5000 Acres of Land, intending to turn Planter, but meeting with some Obstructions with Regard to Negros to Stock His Farm He Entred into Trade And became much known and Esteemed in Georgia as A Worthy Young Man. His Father Came from New York to see him and unfortunately Died whilest on the Vissit. His Mother A Brother and two Sisters are now on Long Island and have not heard from Him since He wrote them an Account of his Fathers Death. The 13th of Jully 1775 there Arived A Vessel in Savanah Harbour Commanded by A Captain Maitlord, Laden with Goods and some Powder and Arms from Merchants in England Consignd to their Correspondents, Merchants in Georgia. The People of Georgia at that Time had just formd a Congress amongst themselves and began as well as the Other Provinces to be Divided into Liberty and tory Partys. The Merchants to whom the Goods were Consigned were of these different Oppinions. A Stoppage of Trade then takeing Place and Goods being rather Scarce the Congress Previous to the Arival of the Vessel Purchased the Goods of the Merchants at An Advanced Price, but rather against the Will of those of them who were in the opposition to the Congress, in Consequence of which the others fearing there might be any obstruction to the Landing the Goods or that Possibly a Mob might be Rais’d to Destroy or Prevent the Congress from obtaining them, applied to Mr. Plat with two other Gentleman to go on board the Vessel which Lay some Miles off and see that She was safe brought up to the Town and that none of the Goods should be Landed till Her Arival There. They gave them an order to the Captn. and Mate to Receive and Entertain them in the best Maner on Board. But they seeing the Captn. aterwards in Town shew’d Him the order, and as He was not going on Board again just then He gave them an order to the Mate, much to the same Purpose as the other, viz., to Receive and treat them well, and was very Polite and Friendly. But by what hapned afterwards it appears that He was rather Averse to the Congress haveing the Cargo. They staid on Board 6 Days, saw the Vessel brought up to the Town and Nothing Landed Except some Horses for Governor Campbell at Charlestown south Carolina. They then went on shore thought no more of it and Another Commite was sent in their stead, who Landed the Cargo. After Captn. Maitland had Cleard his Vessel in Georgia he set sail with a Cargo from thence for Jamaica and soon after Mr. Plat went as Merchant in a Vessel of His own which He had fitted out for the same Port leaving his Partner to superintend his Business and Property in the Mean time. After his Arival in Jamaica He saw Captain Maitland There who was Exceeding Friendly to Him and invited Him to Make His home on Board His ship whilest He staid in Kingston. This offer He Declined but they frequently fell in Company with Each other and allways upon the footing of Friendship for about 8 weeks when they hapned one Evening to Meet in A Coffee House in a good deal of other Company amongst which was Captain Miller of New York, with several other Captains. Some of them had got a little heated with the Liquor and one Amongst the rest, gave as a Toast “Damnation to all Americans” to which Mr. Plat Reply’d, that No Gentlemen of Honour or Goodness could drink such a Toast as it was Repugnant to the Rules of Society, on which the other grew warm as well as some of the Company, and Mr. Plat fearing A Quarrel imediately Withdrew. Captain Maitland who by this time had grown warm with the Liquor and Conversation soon after His Departure, Cryd out “That Damnd fellow was one of them on Board my Ship at Georgia with an order from the Congress and Landed the Powder and Arms for them.” Most of the Company was Exceedingly Pleasd at the Discovery and the next Day Reported it all over the town, not omiting the Governor Sir Bassil Keith who imediately sent word to Captain Maitland that He ought to come and Exhibit an information against Mr. Plat. The Captn. having grown sober again was Exceedingly Sorry for what he had said and sent word to Mr. Plat that He wish’d he would absent Himself or Leave the Place. Elce He must be obliged to Comply with the Governors Comands. Mr. Plat Amazed, tho’ indiffirent, at his information returnd Answer that His Business did not suit him to leave the Place at that Time, that He had nothing to dread from any information He Could make against Him, and that He was at liberty to act as he thought Proper in the Case. Mr. Plat was at that Time haveing Disposed of his Vessel and Cargo fitting out another for Turtling and fishing before His Return to Georgia. As He Lay off in the River Prepared to Sail the Admiral’s Boat Came allong Side and Askd for Mr. Plat the Captain Reply’d that He was on Board on which they imediately seiz’d the Vessel and Crew alledging it was on account of An information of Captain Maitlands against Mr. Plat, before the Governor. Mr. Plats Captain and Crew were set at Liberty about 3 weeks afterward, but Mr. Plat was Confind in Irons and for a fortnight Debard from Seeing or writeing to Any of His Friends, and treated with the greatest insolence and indignities by the Sailors. He was afterwards Permited to write to His Friends on shore who Procured for him a Habeas Corpus on which He was brought to Trial on the affadavit of Captn. Maitland His Mate and 3 of His Men who deposed that he had been on Board their Vessel in Georgia with an order from the Congress and Landed for them the Powder and Arms which the Governor Deem’d Rebelion and Treason but finding it rather Difficult to Prove He Deliverd Him intirely into the Admiral Gaytons Hands who was both His Prosecuter and Goalor. Mr. Plat had a Negro Boy which with his own Cloaths they had when His Vessel was seiz’d Permitted Him to keep. Him He was oblidged to sell in order to defray the Expences of His tryal. Mr. Plats Council Pleaded that at the Time these goods Arived in Georgia that Province was not Declared in Rebelion, as this hapned in July and that Declaration was not made till in the fall and that as to Seizing His Vessel, the Act intitled them to Seize American Privateers and did not Extend to A Private Vessel which had been cleard out for Turtling and Fishing. The admirals Council made their Cheif Plea wich was addressing themselves to the Judge, Pleas your Honour if your Honour should set the Prisoner at Liberty it will cost the Admiral 6000 Pound Damages for falce imprisoment to which the Judge Reply’d “Well I acquit the Prisoner of the Charges laid to Him but Return Him on Board as an Able Bodied Seaman to do Duty in Consequence of a late Act that all Masters and Mariners so taken, should serve on Board His Majestys frigates in His Majesty’s Service. To this it was answerd that Mr. Plat was neither Master nor Mariner but Merchant on Board His own Vessel, that this the Captain and crew could Prove. But this Assertion was Evaded and he was again Caried on Board the Admirals Ship and from thence Remov’d to several others and after some time sent home by the Admiral under Pretence of tryal in England in order Chiefly to Secure Himself from Prosecution, which He fear’d had Mr. Plat been set at Liberty. He arived at Portsmouth after having been A Prisoner 10 Months and sent to London for A Habeas, obtain’d it but there was the greatest Precautions taken in order to Render it inefectual. He was Remov’d with the greatest Expedition into Another Vessel, but He still Persisting in desire to be Brought to Tryall, 2 of Sir Johnfeildin[g’s Men?] Was sent for Him to Portsmouth. He wa[s brought] to Town and Carry’d before Him but He not ch[oosing] to Medle with so intricate a Cause He was Carryd before another Majistrate and Comanded to Prison, with a charge of Treason tending to Piracy on the written affadavit of two of Captn. Maitlands Sailors Previously Prepared by Council and not appearing to Confront Him in a new, and diffirent Maner from that at Jamaica. A Copy of it Refused Him, and the Comitment wrote in such a Maner that his tryall Cannot be brought on till the Kings Pleasure wich no doubt according to this New Act will not be during the Warr unless He could be Exchanged for some English Prisoner. I could not help wishing you sir and his Uncle knew his situation, as it Distresses us Exceedingly tho he himself is Exceeding chearful under it and says that if it can in any respect conduce to the good of his country he shall bear it with Pleasure Even tho his Life was Required of him. If you Sir approve of it, I should Esteem it as a Favour if you would send this to his Uncle or whatever you think best. I Reman with the greatest Respect
Elizabeth Wright

My Mother Brother Sister and Self desire our best Love and duty to You.

 
Addressed in another hand: Doctor Franklin
